DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 09/13/2022. Claims 1-2, 5-12, and 14-21 are considered in this office action. Claims 1, 5, 10, 14, and 18 have been amended. Claims 3-4 and 13 have been cancelled. Claim 21 has been withdrawn. Claims 1-2, 5-12, and 14-20 are pending examination. The objection to claim 18 has been withdrawn in light of the instant amendments. This action is made final as necessitated by amendment.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references teaches the newly added independent claim limitation “segmenting the trip data into a plurality of segments based on the first vehicle stopping for a threshold time period; identify a driving behavior within the driving data separately for each of the plurality of segments”

Applicant’s argument A. with respect to the independent claims pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.

Claim Objections
Claim 1 and 10 are objected to because of the following informalities:
Claim 1 line 8 “segmenting” should read “segment”
Claim 10 line 26 “generate” should read “generating”
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2017/0261990 A1) in view of Ross et al. (US 2018/0141564 A1), in view of Payne et al. (US 2015/0274028 A1), in view of Julian et al. (US 2017/0200061 A1), and further in view of Sloop et al. (US 2014/0225750 A1).
Regarding claim 1, Lei teaches “A computing platform (Par. [0020] lines 1-5 teaches electronic components of a vehicle including an on-board computing platform) comprising: at least one processor (Par. [0025] lines 1-2 teaches the on-board computing platform includes a processor); a communication interface communicatively coupled to the at least one processor (Fig. 2 shows an on-board communications platform 202 (communication interface) coupled via a data bus to the on-board computing platform (processor)); and memory storing computer-readable instructions (Par. [0026] lines 1-4 teaches a memory and storage on which computer-readable instructions are embedded) that, when executed by the at least one processor, cause the computing platform to: receive, from a system in a first vehicle, driving data associated with the first vehicle (Par. [0030] lines 1-2 teaches receiving (first) vehicle dynamics data from the sensors and/or ECUs); determine a ride performance characteristic associated with the driving data (Par. [0032] lines 3-6 teaches using vehicle dynamics data to estimate (determine) a risk index (ride performance characteristic) for the vehicle); generate, based on the ride performance characteristic, an output of: safe or unsafe associated with the driving data (Par. [0033] lines 2-3 and 14-20 teaches assigning the vehicle of interest a risk category based on the risk index (ride performance characteristic), where the risk index is low (safe) when one or more of the datum in the vehicle dynamics data (driving data) meets publicly acknowledged safe conditions, and the risk index is high (unsafe) when one or more of the datum in the vehicle dynamics data (driving data) meets publicly determined critical conditions; and Par. [0033] lines 8-9 and 13-14 teaches the risk index may be any suitable range of values and the risk category may be graduated in any suitable manner); responsive to generating the output of safe, generate, based on the determined ride performance characteristic, a first instruction for a second vehicle to modify at least one operational instruction of the second vehicle (Par. [0037] lines 1-6 teaches an action generator generating an action for an autonomous vehicle depending (based on) the value of the risk index (ride performance characteristic), and Fig. 5 elements steps 514 and 516 and Par. [0039] lines 14-17 and 23-25 teaches if the risk index is not high (output of safe) the risk index calculator determines and displays recommendations in step 514 and then determines and implements medium level corrective actions (first instruction) in step 516); responsive to generating the output of unsafe, generate, based on the determined ride performance characteristic, a second instruction, different from the first instruction, for the second vehicle to modify at least one operational instruction of the second vehicle (Par. [0037] lines 1-6 teaches an action generator generating an action for an autonomous vehicle depending (based on) the value of the risk index (ride performance characteristic), and Fig. 5 elements step 518 and Par. [0040] lines 1-6 teaches if the risk index is high (output of not safe) the risk index calculator determines and implements high level corrective actions (second instruction different from first instruction) in step 518); wherein the second vehicle is an autonomous or semi-autonomous vehicle (Fig. 1 shows vehicle 106 transmitting risk data 108 (which includes vehicle dynamics data (Par. [0017] lines 1-2)) to vehicle 100 (which can be autonomous (Par. [0015] lines 7-8)); and modify at least one operational instruction associated with the second vehicle based on the one of the first instruction or the second instruction (Par. [0037] lines 4-15 teaches the action generator of the autonomous vehicle (second vehicle) generating an action for the vehicle to reduce the risk index, for example by requesting the adaptive cruise control to increase the gap distance between the vehicle and a nearby vehicle (modifying an operational instruction of the vehicle))”, however Lei does not explicitly teach “the driving data including trip data”; the computing platform caused to “segmenting the trip data into a plurality of segments based on the first vehicle stopping for a threshold time period; identify a driving behavior within the driving data separately for each of the plurality of segments”, determine a ride performance characteristic “based on a plurality of machine learning datasets”, the ride performance characteristic associated with “each of the plurality of segments” of the driving data and “the ride performance characteristic including at least a quantified level of smoothness associated with each of the plurality of segments of the driving data”, generate an output of safe or unsafe associated with “each of the plurality of segments” of the driving data, and “transmit the first instruction or the second instruction to the second vehicle”; and having the second vehicle operational instruction be modified based on the “transmitted instruction”.
	From the same field of endeavor, Ross teaches “the driving data including trip data (Par. [0027] lines 9-11 teaches analyzing performance data for an SDV (self-driving vehicle) for any given driving session (trip data))” and “the ride performance characteristic including at least a quantified level of smoothness associated with each of the plurality of segments of the driving data (Par. [0036] lines 1-4 teaches the control system data is provided to the performance optimization system and can be time and location correlated with the other SDV performance data (i.e., performance data correlated to specific locations such as road segments); Par. [0062] lines 9-12 teaches a performance optimization system processing performance data based on a set of human performance metrics (ride performance characteristics)to determine the overall performance of the SDV (self-driving vehicle), and Par. [0065] lines 1-5 teaches human performance metrics (ride performance characteristic) includes ride smoothness)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Lei to incorporate the teachings of Ross to have the driving data taught by Lei include trip data as taught by Ross and the have the determined ride performance characteristics of the computing platform taught by Lei include a level of ride smoothness associated with each road segment as taught by Ross.
	The motivation for doing so would be to optimize the SDV until it has succeeded in exceeding established safety and comfort standards for public operation (Ross, Par. [0040] lines 10-15).
	However, the combination of Lei and Ross above does not explicitly teach the computing platform caused to “segmenting the trip data into a plurality of segments based on the first vehicle stopping for a threshold time period; identify a driving behavior within the driving data separately for each of the plurality of segments”, determine a ride performance characteristic “based on a plurality of machine learning datasets”, the ride performance characteristic associated with “each of the plurality of segments” of the driving data, generate an output of safe or unsafe associated with “each of the plurality of segments” of the driving data, and “transmit the first instruction or the second instruction to the second vehicle”; and having the second vehicle operational instruction be modified based on the “transmitted instruction”.
	From the same field of endeavor, Payne teaches “segmenting the trip data into a plurality of segments based on the first vehicle stopping for a threshold time period (Par. [0044] lines 1-10 teaches a driving route is parsed into segments based on different identifiers, including a stop of the vehicle (which necessarily indicates a vehicle stopping for a threshold time period greater than 0))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Lei and Ross to incorporate the teachings of Payne to segment the trip data taught by the combination of Lei and Ross into segments based on the vehicle stopping as taught by Payne.
	The motivation for doing so would be to allow creation of a data storage entry containing vehicle information specific to each segment (Payne, Par. [0046] lines 1-11).
	However, the combination of Lei, Ross, and Payne above does not explicitly teach the computing platform caused to “identify a driving behavior within the driving data separately for each of the plurality of segments”, determine a ride performance characteristic “based on a plurality of machine learning datasets”, the ride performance characteristic associated with “each of the plurality of segments” of the driving data, generate an output of safe or unsafe associated with “each of the plurality of segments” of the driving data, and “transmit the first instruction or the second instruction to the second vehicle”; and have the second vehicle operational instruction be modified based on the “transmitted instruction”.
	From the same field of endeavor, Julian teaches a computing platform caused to “identify a driving behavior within the driving data separately for each of the plurality of segments (Par. [0085] lines 2-4 teaches classifications of driving behaviors are computed or stored for averaging over specified contexts, such as environments, areas, or times (i.e., for each driving segment); Par. [0090] lines 2-7 teaches the client device (vehicle) transmits processed analytics including a driver grade to the cloud; Par. [0096] line 10 teaches the cloud keeps track of different road segments; Par. [0106] lines 2-3 and 18-20 teaches classifying (identifying) a driving behavior directly from visual sensor data and other sensor data)”, and determine a ride performance characteristic “based on a plurality of machine learning datasets (Par. [0044] lines 2-17 teaches classifying a driving behavior based on measurements (i.e. instances of driving behavior) determined at a first device produced by a first inference engine, and the measurements are then transmitted to a second device and processed by a second inference engine which classifies a driving behavior based on measurements from the first inference engine (i.e., the second inference engine identifies different driving behaviors performed by the vehicle based on the measurements from the first inference engine), where the first and second inference engines may be a neural network and/or a set of heuristics (machine learning datasets) programmed to run on the application processor; and Par. [0048] lines 1-4 teaches the driver monitoring system assesses a driver’s behavior and determines a score (ride performance characteristic) based on more than one metric (i.e. such as ride comfort))”, the ride performance characteristic associated with “each of the plurality of segments” of the driving data (Par. [0085] lines 2-4 teaches classifications of driving behaviors are computed or stored for averaging over specified contexts, such as environments, areas, or times (i.e., for each driving segment); Par. [0090] lines 2-7 teaches the client device (vehicle) transmits processed analytics (e.g., ride performance characteristic) to the cloud; Par. [0096] line 10 teaches the cloud keeps track of different road segments).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Lei, Ross, and Payne to incorporate the teachings of Julian to have the computing platform taught by the combination of Lei, Ross, and Payne identify driving characteristics from the driving data for each of the segments as taught by Julian, and determine the ride performance characteristic taught by the combination of Lei, Ross, and Payne based on machine learning datasets for each of the segments as taught by Julian.
	The motivation for doing so would be to improve existing ways or enable new ways of monitoring and characterizing driver behavior (Julian, Par. [0031] lines 4-5).
	However, the combination of Lei, Ross, Payne, and Julian above does not explicitly teach the computing platform caused to generate an output of safe or unsafe associated with “each of the plurality of segments” of the driving data and “transmit the first instruction or the second instruction to the second vehicle”; and have the second vehicle operational instruction be modified based on the “transmitted” instruction.
	From the same field of endeavor, Sloop teaches the computing platform caused to generate an output of safe or unsafe associated with “each of the plurality of segments” of the driving data (Par. [0030] lines 7-10 teaches the hazard index generation module generates a hazard index (safe/unsafe) for a plurality of road segments by determining a hazard value for one or more road segments) and “transmit the first instruction or the second instruction to the second vehicle (Par. [0028] lines 6-9 teaches a remote device (second vehicle) receiving information (first and/or second instruction) transmitted from a server (computing platform))”; and have the second vehicle operational instruction be modified based on the “transmitted” instruction (Par. [0025] lines 9-12 teaches providing information (transmitting instructions) related to a simulated driving decision (modified operation instruction) to a driver (second vehicle)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Lei, Ross, Payne, and Julian to incorporate the teachings of Sloop to have the computing platform taught by the combination of Lei, Ross, Payne, and Julian generate an output associated with each segment as taught by Sloop, transmit instructions to a remote device (second vehicle taught by Lei) as taught by Sloop, and modify the operational instruction of a second vehicle as taught by the combination of Lei, Ross, Payne, and Julian using the transmitted data as taught by Sloop.
	The motivation for doing so would be to seamlessly integrate multiple sources of data associated with driving conditions for delivery to a remote device (Sloop, Par. [0024] lines 4-5).
Regarding claim 2, the combination of Lei, Ross, Payne, Julian, and Sloop teaches all the limitations of claim 1 above, and further teaches “wherein the determining the ride performance characteristic associated with the driving data is performed in real-time (Lei, Par. [0018] lines 3-5 teaches estimating (determining) the risk index (ride performance characteristic) at intervals between every ten millisecond and five hundred millisecond (i.e. in real time))”.
Regarding claim 5, the combination of Lei, Ross, Payne, Julian, and Sloop teaches all the limitations of claim 4 above, and further teaches “wherein determining the ride performance characteristic associated with the driving data includes predicting a level of safety associated with each segment of the plurality of segments of the driving trip (Sloop, Abstract lines 5-11 teaches determining a current and predicted hazard value (level of safety) for each of a plurality of road segments using weather, road, and physical attributes data (driving data) associated with each road segment)”.
Regarding claim 6, the combination of Lei, Ross, Payne, Julian, and Sloop teaches all the limitations of claim 1 above, and further teaches “instructions that, when executed by the at least one processor, cause the computing platform to generate the plurality of machine learning datasets based on a plurality of types of data received from a plurality of sources (Lei, Par. [0017] lines 1-5 teaches risk data including vehicle dynamics data received from multiple sensors, and Par. [0018] lines 12-16 and 27-30 teaches estimating (generating) a risk index based on the vehicle dynamics data, risk data received from other vehicles, and weather data (plurality of types of data from a plurality of sources) and then broadcasts (generates) the risk data including the risk index and vehicle dynamics data (plurality of datasets) to be received by each nearby vehicle) (Sloop, Par. [0039] lines 1-5 teaches determining a hazard value (ride performance characteristic) for one or more road segments by evaluating one or more data elements (plurality of datasets) according to a plurality of different algorithms (machine learning))”.
Regarding claim 7, the combination of Lei, Ross, Payne, Julian, and Sloop teaches all the limitations of claim 6 above, and further teaches “wherein the plurality of sources includes one or more of: vehicle systems (Lei, Par. [0032] lines 3-5 teaches receiving risk data from nearby vehicles), mobile devices, internal data computer systems (Lei, Par. [0017] lines 3-5 teaches receiving vehicle dynamics data from vehicle sensors and/or ECUs), or external data computer systems (Lei, Par. [0030] lines 14-16 teaches receiving weather data and/or road condition data via an external network)”.
Regarding claim 8, the combination of Lei, Ross, Payne, Julian, and Sloop teaches all the limitations of claim 6 above, and further teaches “wherein the plurality of types of data includes one or more of: driving data, vehicle operational data (Lei, Par. [0017] lines 3-5 teaches receiving vehicle dynamics data), claim data, policy data (Lei, Par. [0032] lines 3-5 teaches receiving risk data), or environmental conditions data (Lei, Par. [0030] lines 14-16 teaches receiving weather data and/or road condition data)”.
Regarding claim 9, the combination of Lei, Ross, Payne, Julian, and Sloop teaches all the limitations of claim 1 above, and further teaches “wherein the second vehicle is different from the first vehicle (Lei, Fig. 1 shows first vehicle 106 and second vehicle 100)”.
Regarding claim 10, Lei teaches “A method, comprising: at a computing platform (Par. [0020] lines 1-5 teaches electronic components of a vehicle including an on-board computing platform) comprising at least one processor (Par. [0025] lines 1-2 teaches the on-board computing platform includes a processor), memory (Par. [0026] lines 1-4 teaches a memory and storage on which computer-readable instructions are embedded), and a communication interface (Fig. 2 shows an on-board communications platform 202 (communication interface) coupled via a data bus to the on-board computing platform (processor)): receiving, by the at least one processor via the communication interface, driving data associated with a first vehicle (Par. [0030] lines 1-2 teaches receiving (first) vehicle dynamics data from the sensors and/or ECUs); determining, by the at least one processor, a ride performance characteristic associated with the driving data (Par. [0032] lines 3-6 teaches using vehicle dynamics data to estimate (determine) a risk index (ride performance characteristic) for the vehicle); generating, based on the ride performance characteristic, an output of: safe or unsafe associated with the driving data (Par. [0033] lines 2-3 and 14-20 teaches assigning the vehicle of interest a risk category based on the risk index (ride performance characteristic), where the risk index is low (safe) when one or more of the datum in the vehicle dynamics data (driving data) meets publicly acknowledged safe conditions, and the risk index is high (unsafe) when one or more of the datum in the vehicle dynamics data (driving data) meets publicly determined critical conditions; and Par. [0033] lines 8-9 and 13-14 teaches the risk index may be any suitable range of values and the risk category may be graduated in any suitable manner); responsive to generating the output of safe, generating, by the at least one processor and based on the determined ride performance characteristic, a first instruction for an autonomous vehicle to modify at least one operational instruction of the autonomous vehicle (Par. [0037] lines 1-6 teaches an action generator generating an action for an autonomous vehicle depending (based on) the value of the risk index (ride performance characteristic), and Fig. 5 elements steps 514 and 516 and Par. [0039] lines 14-16 and 23-25 teaches if the risk index is not high (output of safe) the risk index calculator determines and displays recommendations in step 514 and then determines and implements medium level corrective actions (first instruction) in step 516); responsive to generating the output of unsafe, generate, based on the determined ride performance characteristic, a second instruction, different from the first instruction, for the autonomous vehicle to modify at least one operational instruction of the autonomous vehicle (Par. [0037] lines 1-6 teaches an action generator generating an action for an autonomous vehicle depending (based on) the value of the risk index (ride performance characteristic), and Fig. 5 elements step 518 and Par. [0040] lines 1-6 teaches if the risk index is high (output of not safe) the risk index calculator determines and implements high level corrective actions (second instruction different from first instruction) in step 518)”; utilizing “by the at least one processor and via the communication interface, the first instruction or the second instruction to modify the at least one operational instruction of an autonomous vehicle to a second vehicle, the second vehicle being the autonomous vehicle (Par. [0037] lines 3-15 teaches the action generator of the autonomous vehicle (second vehicle) generating an action for the vehicle to reduce the risk index, for example by requesting the adaptive cruise control to increase the gap distance between the vehicle and a nearby vehicle (modifying an operational instruction of the vehicle))”, however Lei does not explicitly teach “wherein the driving data is for a trip of the first vehicle”; “segmenting the driving date for the trip into a plurality of segments based on the first vehicle stopping for a threshold time period; identifying a driving behavior within the driving data separately for each of the plurality of segments; determining a ride performance characteristic “based on a plurality of machine learning datasets”, the ride performance characteristic associated with “each of the plurality of segments” of the driving data, “the ride performance characteristic including at least a quantified level of smoothness associated with each of the plurality of segments of the driving data”; generating an output of safe or unsafe associated with “each of the plurality of segments” of the driving data; and “transmitting the first instruction or the second instruction to a second vehicle”.
	From the same field of endeavor, Ross teaches “wherein the driving data is for a trip of the first vehicle (Par. [0027] lines 9-11 teaches analyzing performance data for an SDV (self-driving vehicle) for any given driving session (trip data))” and “the ride performance characteristic including at least a quantified level of smoothness associated with each of the plurality of segments of the driving data (Par. [0036] lines 1-4 teaches the control system data is provided to the performance optimization system and can be time and location correlated with the other SDV performance data (i.e., performance data correlated to specific locations such as road segments); Par. [0062] lines 9-12 teaches a performance optimization system processing performance data based on a set of human performance metrics (ride performance characteristics)to determine the overall performance of the SDV (self-driving vehicle); and Par. [0065] lines 1-5 teaches human performance metrics (ride performance characteristic) includes ride smoothness)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Lei to incorporate the teachings of Ross to have the driving data taught by Lei be for a trip of the vehicle as taught by Ross and have the determined ride performance characteristics of the method taught by Lei include a level of ride smoothness for each segment as taught by Ross.
	The motivation for doing so would be to optimize the SDV until it has succeeded in exceeding established safety and comfort standards for public operation (Ross, Par. [0040] lines 10-15).
	However, the combination of Lei and Ross above does not explicitly teach “segmenting the driving date for the trip into a plurality of segments based on the first vehicle stopping for a threshold time period; identifying a driving behavior within the driving data separately for each of the plurality of segments; determining a ride performance characteristic “based on a plurality of machine learning datasets”, the ride performance characteristic associated with “each of the plurality of segments” of the driving data; generating an output of safe or unsafe associated with “each of the plurality of segments” of the driving data; and “transmitting the first instruction or the second instruction to a second vehicle”.
	From the same field of endeavor, Payne teaches “segmenting the trip data into a plurality of segments based on the first vehicle stopping for a threshold time period (Par. [0044] lines 1-10 teaches a driving route is parsed into segments based on different identifiers, including a stop of the vehicle (which necessarily indicates a vehicle stopping for a threshold time period greater than 0))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Lei and Ross to incorporate the teachings of Payne to segment the trip data taught by the combination of Lei and Ross into segments based on the vehicle stopping as taught by Payne.
	The motivation for doing so would be to allow creation of a data storage entry containing vehicle information specific to each segment (Payne, Par. [0046] lines 1-11).
	However, the combination of Lei, Ross, and Payne above does not explicitly teach the computing platform caused to “identifying a driving behavior within the driving data separately for each of the plurality of segments; determining a ride performance characteristic “based on a plurality of machine learning datasets”, the ride performance characteristic associated with “each of the plurality of segments” of the driving data; generating an output of safe or unsafe associated with “each of the plurality of segments” of the driving data; and “transmitting the first instruction or the second instruction to a second vehicle”.
	From the same field of endeavor, Julian teaches “identifying a driving behavior within the driving data separately for each of the plurality of segments (Par. [0085] lines 2-4 teaches classifications of driving behaviors are computed or stored for averaging over specified contexts, such as environments, areas, or times (i.e., for each driving segment); Par. [0090] lines 2-7 teaches the client device (vehicle) transmits processed analytics including a driver grade to the cloud; Par. [0096] line 10 teaches the cloud keeps track of different road segments; Par. [0106] lines 2-3 and 18-20 teaches classifying (identifying) a driving behavior directly from visual sensor data and other sensor data); and determine a ride performance characteristic “based on a plurality of machine learning datasets (Par. [0044] lines 2-17 teaches classifying a driving behavior based on measurements (i.e. instances of driving behavior) determined at a first device produced by a first inference engine, and the measurements are then transmitted to a second device and processed by a second inference engine which classifies a driving behavior based on measurements from the first inference engine (i.e., the second inference engine identifies different driving behaviors performed by the vehicle based on the measurements from the first inference engine), where the first and second inference engines may be a neural network and/or a set of heuristics (machine learning datasets) programmed to run on the application processor; and Par. [0048] lines 1-4 teaches the driver monitoring system assesses a driver’s behavior and determines a score (ride performance characteristic) based on more than one metric (i.e. such as ride comfort))”, the ride performance characteristic associated with “each of the plurality of segments” of the driving data (Par. [0085] lines 2-4 teaches classifications of driving behaviors are computed or stored for averaging over specified contexts, such as environments, areas, or times (i.e., for each driving segment); Par. [0090] lines 2-7 teaches the client device (vehicle) transmits processed analytics (e.g., ride performance characteristic) to the cloud; Par. [0096] line 10 teaches the cloud keeps track of different road segments).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Lei, Ross, and Payne to incorporate the teachings of Julian to include in the method taught by the combination of Lei, Ross, and Payne identifying driving characteristics from the driving data for each segment as taught by Julian, and determining the ride performance characteristic taught by the combination of Lei, Ross, and Payne based on machine learning datasets with the ride performance characteristic associated with each segment as taught by Julian.
	The motivation for doing so would be to improve existing ways or enable new ways of monitoring and characterizing driver behavior (Julian, Par. [0031] lines 4-5).
	However, the combination of Lei, Ross, Payne, and Julian above does not explicitly teach generating an output of safe or unsafe associated with “each of the plurality of segments” of the driving data and “transmitting the first instruction or second instruction to a second vehicle”.
	From the same field of endeavor, Sloop teaches generating an output of safe or unsafe associated with “each of the plurality of segments” of the driving data (Par. [0030] lines 7-10 teaches the hazard index generation module generates a hazard index (safe/unsafe) for a plurality of road segments by determining a hazard value for one or more road segments) and “transmitting the first instruction or the second instruction to a second vehicle (Par. [0028] lines 6-9 teaches a remote device (second vehicle) receiving information (instructions) transmitted from a server (computing platform))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Lei, Ross, Payne, and Julian to incorporate the teachings of Sloop to have the output of safe/unsafe taught by the combination of Lei, Ross, Payne, and Julian associated with each segment as taught by Sloop, and include in the method taught by the combination of Lei, Ross, Payne, and Julian determining data based on multiple machine learning datasets as taught by Sloop and transmitting instructions to a remote device (second vehicle taught by Lei) as taught by Sloop.
	The motivation for doing so would be to seamlessly integrate multiple sources of data associated with driving conditions for delivery to a remote device (Sloop, Par. [0024] lines 4-5).
Regarding claim 11, the combination of Lei, Ross, Payne, Julian, and Sloop teaches all the limitations of claim 10 above, and further teaches “wherein the determining the ride performance characteristic associated with the driving data is performed in real-time (Lei, Par. [0018] lines 2-5 teaches estimating (determining) the risk index (ride performance characteristic) at intervals between every ten millisecond and five hundred millisecond (i.e. in real time))”.
Regarding claim 12, the combination of Lei, Ross, Payne, Julian, and Sloop teaches all the limitations of claim 10 above, and further teaches “wherein the generating the instruction for an autonomous vehicle to modify at least one operational instruction of the autonomous vehicle based on the determined ride performance characteristic and the transmitting the instruction to a second vehicle are performed in real-time (Lei, Par. [0037] lines 1-6 teaches generating an action (instruction to modify an operational instruction) for an autonomous vehicle when a risk index satisfies a threshold (i.e. in real-time), Par. [0018] lines 26-30 teaches after calculating the risk index (in real-time, Par. [0018] lines 2-5) broadcasting (transmitting) the risk data to be received by current nearby vehicles (i.e. in real-time)) (Sloop, Par. [0025] lines 9-12 teaches providing information (transmitting instructions) related to a simulated driving decision (modified operation instruction) to a driver (second vehicle))”.
Regarding claim 14, the combination of Lei, Ross, Payne, Julian, and Sloop teaches all the limitations of claim 10 above, and further teaches “wherein determining the ride performance characteristic associated with the driving data includes predicting a level of safety associated with each segment of the plurality of segments of the driving trip (Sloop, Abstract lines 5-10 teaches determining a current and predicted hazard value (level of safety) for each of a plurality of road segments using weather, road, and physical attributes data (driving data) associated with each road segment)”.
Regarding claim 15, the combination of Lei, Ross, Payne, Julian, and Sloop teaches all the limitations of claim 10 above, and further teaches “generating the plurality of machine learning datasets based on a plurality of types of data received from a plurality of sources (Lei, Par. [0017] lines 1-5 teaches risk data including vehicle dynamics data received from multiple sensors, and Par. [0018] lines 12-16 and 27-30 teaches estimating (generating) a risk index based on the vehicle dynamics data, risk data received from other vehicles, and weather data (plurality of types of data from a plurality of sources) and then broadcasts (generates) the risk data including the risk index and vehicle dynamics data (plurality of datasets) to be received by each nearby vehicle) (Sloop, Par. [0039] lines 1-5 teaches determining a hazard value (ride performance characteristic) for one or more road segments by evaluating one or more data elements (plurality of datasets) according to a plurality of different algorithms (machine learning))”.
Regarding claim 16, the combination of Lei, Ross, Payne, Julian, and Sloop teaches all the limitations of claim 15 above, and further teaches “wherein the plurality of sources includes one or more of: vehicle systems (Lei, Par. [0032] lines 3-5 teaches receiving risk data from nearby vehicles), mobile devices, internal data computer systems (Lei, Par. [0017] lines 3-5 teaches receiving vehicle dynamics data from vehicle sensors and/or ECUs), or external data computer systems (Lei, Par. [0030] lines 14-16 teaches receiving weather data and/or road condition data via an external network)”.
Regarding claim 17, the combination of Lei, Ross, Payne, Julian, and Sloop teaches all the limitations of claim 15 above, and further teaches “wherein the plurality of types of data includes one or more of: driving data, vehicle operational data (Lei, Par. [0017] lines 3-5 teaches receiving vehicle dynamics data), claim data, policy data (Lei, Par. [0032] lines 3-5 teaches receiving risk data), or environmental conditions data (Lei, Par. [0030] lines 14-16 teaches receiving weather data and/or road condition data)”.
Regarding claim 18, Lei teaches “One or more non-transitory computer-readable media storing instructions (Par. [0026] lines 1-3 teaches computer readable medium on which instructions are embedded (stored)) that, when executed by a computing platform comprising at least one processor, memory, and a communication interface (Par. [0041] lines 2-4 teaches the processor of the on-board computing platform executing machine readable instructions), cause the computing platform to: receive, from a system in a first vehicle, driving data associated with the first vehicle (Par. [0030] lines 1-2 teaches receiving (first) vehicle dynamics data from the vehicle sensors and/or ECUs); determine a ride performance characteristic associated with the driving data (Par. [0032] lines 3-6 teaches using vehicle dynamics data to estimate (determine) a risk index (ride performance characteristic) for the vehicle); generate, based on the determined ride performance characteristic, an output of: safe or unsafe associated with the driving data (Par. [0033] lines 2-3 and 14-20 teaches assigning the vehicle of interest a risk category based on the risk index (ride performance characteristic), where the risk index is low (safe) when one or more of the datum in the vehicle dynamics data (driving data) meets publicly acknowledged safe conditions, and the risk index is high (unsafe) when one or more of the datum in the vehicle dynamics data (driving data) meets publicly determined critical conditions); responsive to generating the output of safe, generate, based on the determined ride performance characteristic, a first instruction for an autonomous vehicle to modify at least one operational instruction of the autonomous vehicle (Par. [0037] lines 1-6 teaches an action generator generating an action for an autonomous vehicle depending (based on) the value of the risk index (ride performance characteristic), and Fig. 5 elements steps 514 and 516 and Par. [0039] lines 14-16 and 23-25 teaches if the risk index is not high (output of safe) the risk index calculator determines and displays recommendations in step 514 and then determines and implements medium level corrective actions (first instruction) in step 516); responsive to generating the output of unsafe, generate, based on the determined ride performance characteristic, a second instruction, different from the first instruction, for the autonomous vehicle to modify at least one operational instruction of the autonomous vehicle (Par. [0037] lines 1-6 teaches an action generator generating an action for an autonomous vehicle depending (based on) the value of the risk index (ride performance characteristic), and Fig. 5 elements step 518 and Par. [0040] lines 1-6 teaches if the risk index is high (output of not safe) the risk index calculator determines and implements high level corrective actions (second instruction different from first instruction) in step 518); and the second vehicle being the autonomous vehicle (Par. [0015] lines 7-8 teaches the (second) vehicle 100 may be autonomous)”, however Lei does not explicitly teach the computing platform caused to “segment the driving data into a plurality of segments based on the first vehicle stopping during a trip; identify a driving behavior with the driving data for each of the plurality of segments”; determine a ride performance characteristic “based on a plurality of machine learning datasets”, the ride performance characteristic associated with “each of the plurality of segments” of the driving data; “the ride performance characteristic including at least a quantified level of smoothness associated with the driving data”, generate an output of safe or unsafe associated with “each of the plurality of segments” of the driving data; and “transmit the first instruction or the second instruction to a second vehicle”.
	From the same field of endeavor, Payne teaches the computing platform caused to “segment the driving data into a plurality of segments based on the first vehicle stopping during a trip (Par. [0044] lines 1-10 teaches a driving route is parsed into segments based on different identifiers, including a stop of the vehicle (which necessarily indicates a vehicle stopping for a threshold time period greater than 0))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Lei to incorporate the teachings of Payne to segment the driving data taught by Lei into segments based on the vehicle stopping as taught by Payne.
	The motivation for doing so would be to allow creation of a data storage entry containing vehicle information specific to each segment (Payne, Par. [0046] lines 1-11).
	However, the combination of Lei and Payne above does not explicitly teach the computing platform caused to “identify a driving behavior with the driving data for each of the plurality of segments”; determine a ride performance characteristic “based on a plurality of machine learning datasets”, the ride performance characteristic associated with “each of the plurality of segments” of the driving data, “the ride performance characteristic including at least a quantified level of smoothness associated with the driving data”, generate an output of safe or unsafe associated with “each of the plurality of segments” of the driving data; and “transmit the first instruction or the second instruction to a second vehicle”.
	From the same field of endeavor, Julian teaches a computing platform caused to “identify a driving behavior within the driving data separately for each of the plurality of segments (Par. [0085] lines 2-4 teaches classifications of driving behaviors are computed or stored for averaging over specified contexts, such as environments, areas, or times (i.e., for each driving segment); Par. [0090] lines 2-7 teaches the client device (vehicle) transmits processed analytics including a driver grade to the cloud; Par. [0096] line 10 teaches the cloud keeps track of different road segments; Par. [0106] lines 2-3 and 18-20 teaches classifying (identifying) a driving behavior directly from visual sensor data and other sensor data)”, and determine a ride performance characteristic “based on a plurality of machine learning datasets (Par. [0044] lines 2-17 teaches classifying a driving behavior based on measurements (i.e. instances of driving behavior) determined at a first device produced by a first inference engine, and the measurements are then transmitted to a second device and processed by a second inference engine which classifies a driving behavior based on measurements from the first inference engine (i.e., the second inference engine identifies different driving behaviors performed by the vehicle based on the measurements from the first inference engine), where the first and second inference engines may be a neural network and/or a set of heuristics (machine learning datasets) programmed to run on the application processor; and Par. [0048] lines 1-4 teaches the driver monitoring system assesses a driver’s behavior and determines a score (ride performance characteristic) based on more than one metric (i.e. such as ride comfort))”, the ride performance characteristic associated with “each of the plurality of segments” of the driving data (Par. [0085] lines 2-4 teaches classifications of driving behaviors are computed or stored for averaging over specified contexts, such as environments, areas, or times (i.e., for each driving segment); Par. [0090] lines 2-7 teaches the client device (vehicle) transmits processed analytics (e.g., ride performance characteristic) to the cloud; Par. [0096] line 10 teaches the cloud keeps track of different road segments).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Lei and Payne to incorporate the teachings of Julian to have the computing platform taught by the combination of Lei and Payne identify driving characteristics from the driving data for each of the segments as taught by Julian, and determine the ride performance characteristic taught by the combination of Lei and Payne based on machine learning datasets for each of the segments as taught by Julian.
	The motivation for doing so would be to improve existing ways or enable new ways of monitoring and characterizing driver behavior (Julian, Par. [0031] lines 4-5).
	However, the combination of Lei, Payne, and Julian above does not explicitly teach “the ride performance characteristic including at least a quantified level of smoothness associated with the driving data”, and the computing platform caused to generate an output of safe or unsafe associated with “each of the plurality of segments” of the driving data; and “transmit the first instruction or the second instruction to a second vehicle”.
	From the same field of endeavor, Ross teaches “the ride performance characteristic including at least a quantified level of smoothness associated with the driving data (Par. [0036] lines 1-4 teaches the control system data is provided to the performance optimization system and can be time and location correlated with the other SDV performance data (i.e., performance data correlated to specific locations such as road segments); Par. [0062] lines 9-12 teaches a performance optimization system processing performance data based on a set of human performance metrics (ride performance characteristics)to determine the overall performance of the SDV (self-driving vehicle), and Par. [0065] lines 1-5 teaches human performance metrics (ride performance characteristic) includes ride smoothness)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Lei, Payne, and Julian to incorporate the teachings of Ross to have the determined ride performance characteristics of the computer-readable media instructions taught by the combination of Lei, Payne, and Julian include a level of ride smoothness as taught by Ross.
	The motivation for doing so would be to optimize the SDV until it has succeeded in exceeding established safety and comfort standards for public operation (Ross, Par. [0040] lines 10-15).
	However, the combination of Lei, Payne, Julian, and Ross above does not explicitly teach the computing platform caused to generate an output of safe or unsafe associated with “each of the plurality of segments” of the driving data, and “transmit the first instruction or the second instruction to a second vehicle”.
	From the same field of endeavor, Sloop teaches the computing platform caused to generate an output of safe or unsafe associated with “each of the plurality of segments” of the driving data (Par. [0030] lines 7-10 teaches the hazard index generation module generates a hazard index (safe/unsafe) for a plurality of road segments by determining a hazard value for one or more road segments), and “transmit the first instruction or the second instruction to a second vehicle (Par. [0028] lines 6-9 teaches a remote device (second vehicle) receiving information (instructions) transmitted from a server (computing platform))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Lei, Payne, Julian, and Ross to incorporate the teachings of Sloop to include in the instructions of the computer-readable media taught by the combination of Lei, Payne, Julian, and Ross determining data based on multiple machine learning datasets as taught by Sloop and transmitting instructions to a remote device (second vehicle taught by Lei) as taught by Sloop.
	The motivation for doing so would be to seamlessly integrate multiple sources of data associated with driving conditions for delivery to a remote device (Sloop, Par. [0024] lines 4-5).
Regarding claim 19, the combination of Lei, Payne, Julian, Ross, and Sloop teaches all the limitations of claim 18 above, and further teaches “wherein the determining the ride performance characteristic associated with the driving data is performed in real-time (Lei, Par. [0018] lines 2-5 teaches estimating (determining) the risk index (ride performance characteristic) at intervals between every ten millisecond and five hundred millisecond (i.e. in real time))”.
Regarding claim 20, the combination of Lei, Payne, Julian, Ross, and Sloop teaches all the limitations of claim 18 above, and further teaches “wherein the generating the instruction for an autonomous vehicle to modify at least one operational instruction of the autonomous vehicle based on the determined ride performance characteristic and the transmitting the instruction to a second vehicle are performed in real-time (Lei, Par. [0037] lines 1-6 teaches generating an action (instruction to modify an operational instruction) for an autonomous vehicle when a risk index satisfies a threshold (i.e. in real-time), Par. [0018] lines 26-30 teaches after calculating the risk index (in real-time, Par. [0018] lines 2-5) broadcasting (transmitting) the risk data to be received by current nearby vehicles (i.e. in real-time)) (Sloop, Par. [0025] lines 9-12 teaches providing information (transmitting instructions) related to a simulated driving decision (modified operation instruction) to a driver (second vehicle))”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665